     Case 2:18-cv-00149-JAM-DMC Document 39 Filed 03/10/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   JOE TAYLOR,                                          Case No. 2:18-cv-00149-JAM-DMC-P

12                                          Plaintiff, ORDER

13                  v.

14
     J. MA,
15
                                         Defendant.
16

17

18         Good cause having been shown, Defendant Ma’s second motion to modify the current

19   scheduling order to file a dispositive motion is granted nunc pro tunc to March 1, 2021.

20   Discovery is closed. Dispositive motions shall be filed and served on or before April 5, 2021.

21         IT IS SO ORDERED.

22
     Dated: March 9, 2021
23                                                        ____________________________________
                                                          DENNIS M. COTA
24                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                      1
                                                             [Proposed] Order (2:18-cv-00149 JAM DMC (PC))
